DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending with claims 1-12 under examination and claims 13-20 withdrawn from consideration.

Election/Restrictions
Applicant(s) elected Claims 1-12, Group I, in response to the Election/Restriction submitted 08/29/2022, as the elected subject matter.  Claim 13, Group II, and claims 14-20, Group III, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was made without traverse in the reply filed on 09/28/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/26/2020, 02/05/2021 and 06/04/2021 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a setting unit for setting a first mode for storing a plurality of racks in the storage unit by a first manner, and a second mode for storing a plurality of racks by a second manner that is different from the first manner” in claim 1.
“a setting unit for setting a storage mode of the sample rack in a storage unit” in claim 12.

Claim element “setting unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification states [0055] “The control unit 210 of the second control unit 18 configures a setting unit 230 together with the communication unit 211 and the hard drive disk 213.”, and in para. [0056] “Fig. 8 is a flowchart showing a mode setting process performed by the control unit 210 included in the setting unit 230.”.  Accordingly, the examiner is interpreting the corresponding structure of the “setting unit” to be part of a controller, a processor, a computer, or equivalents thereof that sets a first mode for storing a plurality of racks by a first manner and a second mode for storing a plurality of racks by a second manner that is different from the first manner.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a storage unit” in claim 1.
“a moving unit” in claims 1 and 12.

Claim element “storage unit” is a limitation that is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Claim 1 recites the storage unit is capable of accommodating a plurality of racks.  Accordingly, the examiner is interpreting claim element “storage unit” as a component of a larger more complex system capable of accommodating a plurality of racks. 
Claim element “moving unit” is a limitation that is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Claim 1 recites a moving unit for moving a rack in accordance with the mode set by the setting unit and claim 12 recites a moving unit for moving a rack transported to the storage device by the transport device to a storage unit.  Accordingly, the examiner is interpreting claim element “moving unit” as a component of a larger more complex system that moves a rack between a transport device and a storage device and through the storage device. 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “a rack” in several instances of the claim, see lines 2, 3, and 12.  It is unclear if applicants are attempting to define three distinct racks or if applicants are referring to the same rack throughout the claim.  If applicants are attempting to define three distinct racks, the examiner suggest applicants amend the claim to define a first, a second, and a third rack.  If applicants are attempting to refer to the same rack, the examiner suggests applicants amend the claim to recite “the rack” after the first instance of “a rack” is recited.  A similar rejection is made for claims 2, 4, 6, and 9.
Claims 2-11 are also rejected by their dependency from claim 1.

Claim 1 lines 3-4 recite “the containers of samples”.  There is insufficient antecedent support for this term in the claims.  Applicants previously refer to “a sample in a container held in a rack” in line 2.  However, multiple containers have not been previously rectied. Accordingly, it is unclear what applicants are intending by “the containers of samples”, and it is unclear if applicants are requiring a single or multiple containers.

Claim 1 line 8 recites “a storage unit capable of accommodating a plurality of racks”.  However, claim 1 lines 5-6 previously recite “a storage device for storing the rack transported by the transport device”.  The claim requires the storage device accommodate the rack transported by the transport device and then later recite the storage unit is capable of accommodating a plurality of racks.  However, the claim does not correlate the rack transported by the transport device with the plurality of racks and it is unclear if the storage devices stores the rack transported by the transport device, if the storage device stores a plurality of racks, or if the storage device stores a plurality of racks including the rack transported by the transport device.

Claim 1 lines 9-11 recite “a plurality of racks”.  Claim 1 line 8 previously refers to “a plurality of racks”.  It is unclear if applicants are attempting to define three distinct sets of racks or if applicants are referring to the same set of racks throughout the claim.  If applicants are attempting to define three distinct sets of racks, the examiner suggest applicants amend the claim to define a first, a second, and a third plurality of racks.  If applicants are attempting to refer to the same set of racks, the examiner suggests applicants amend the claim to recite “the plurality of racks” after the first instance of “a plurality of racks” is recited.  A similar rejection is made for claims 4, 7, and 8.

Claim 4 recites “the moving unit moves a rack so that a plurality of racks are stored in a first direction … and moves a rack so that a plurality of racks are stored in a second direction”.  However, the claims do not positively recite a plurality of racks as being stored in the storage device and it is unclear if a plurality of racks are required to perform the function of “the moving unit moves a rack so that a plurality of racks are stored in the first direction … and moves a rack so that a plurality of racks are stored in a second direction”.  Can the moving unit move a rack in a first direction and the second direction without a plurality of racks being stored?  Because applicants have provided a relative relationship between the claimed moving unit and the unclaimed racks, then it is unclear to a potential infringer what would or would not infringe on the claim given a moving unit alone.

Claim 7 refers to “the first reference position”.  There is insufficient antecedent basis for this term in the claims and it is unclear what applicants are attempting to refer to as “the first reference position”.

Claim 8 recites “the first direction”.  There is insufficient antecedent basis for this term in the claims and it is unclear what the first direction is referring to and with respect to what reference point or location.

Claim 8 refers to “the second reference position”.  There is insufficient antecedent basis for this term in the claims and it is unclear what applicants are attempting to refer to as “the second reference position”.

Claim 9 refers to “a second position”.  Claim 2, from which claim 8 depends, previously defines “a second position” and it is unclear if the second position of claim 9 is also the second position referred to in claim 2 or if applicants are intending for the second position of claim 9 to be a different position from the second position of claim 2.

Claim 10 recites “the mode” and “a mode”.  There is insufficient antecedent basis for “the mode” in the claims.  Claim 1 previously refers to “a first mode” and “a second mode” and it is unclear if the mode is referring to the first mode or the second mode.  Furthermore, it is unclear if “a mode” is a mode different from the first mode and the second mode or if applicants are intending to refer to one of the previously recited first mode or second mode. 

Claim 12 lines 3-4 recite “a storage device for storing a rack holding a container of a sample that has been tested by the testing device”.  Claim 1 line 2 previously refers to “a testing device for testing a sample in a container held in a rack”.  It is unclear if the rack, the sample, and the container recited in lines 3-4 are the same rack, sample, and container of claim 1 line 2, or if applicants are intending to define a second rack, a second sample, and a second container.  Perhaps applicants are intending to recite “a storage device for storing the rack holding the container of the sample that has been tested by the testing device”?  A similar rejection is made with respect to “a rack” recited in lines 5, 9 12 and 13.

Claim 12 line 7 recites “the sample rack”.  Claim 12 lines 2, 3, and 5 each recite “a rack”.  There is insufficient antecedent support for “the sample rack” because it is unclear which rack of the recited racks in lines 2, 3, and 5 applicants are referring to as “the sample rack”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsutani et al. (US 2018/0002108 – hereinafter “Tatsutani”).

Regarding claim 1, Tatsutani discloses a testing system (Tatsutani; fig. 1, #100, [0033]) comprising: 
a testing device for testing a sample in a container held in a rack (Tatsutani; fig. 1, #10, [0045]); 
a transport device for transporting a rack that holds the containers of samples that have been tested by the testing device (Tatsutani; fig. 1, #20, [0042]); and 
a storage device for storing the rack transported by the transport device (Tatsutani; fig. 14, #350, [0176-0177]); 
wherein the storage device comprises: 
a storage unit capable of accommodating a plurality of racks (Tatsutani discloses a dedicated storage unit 800 having the same configuration of transport-in/transport-out unit 30; fig. 14, [0177].  The transport in/transport-out unit 30 is capable of collecting or unloading post-measurement racks 60b from the testing system 100; fig. 3, [0046]); 
a setting unit for setting a first mode for storing a plurality of racks in the storage unit by a first manner (Tatsutani discloses a control unit 50 for setting a receiving condition of the storage unit 800; [0178].  A user may set a “read error” or “not measured” as a receiving condition; [0178]. For post-measurement racks 60b holding respective samples of “not measured” and “read error”, the CPU 501 stores the rack 60b in a dedicated priority tray 801 of the storage unit 800; [0184].  The post-measurement rack 60b holding a sample of “not measured” is separately collected from a post-measurement rack 60b holding a sample of “read error”; [0188].  Accordingly, the post-measurement racks 60b having a “not measured” condition being a first mode for storing a plurality of racks in the storage unit 800 by a first manner.), and
a second mode for storing a plurality of racks by a second manner that is different from the first manner (Tatsutani discloses a control unit 50 for setting a receiving condition of the storage unit 800; [0178].  A user may set a “read error” or “not measured” as a receiving condition; [0178]. For post-measurement racks 60b holding respective samples of “not measured” and “read error”, the CPU 501 stores the rack 60b in a dedicated priority tray 801 of the storage unit 800; [0184].  The post-measurement rack 60b holding a sample of “not measured” is separately collected from a post-measurement rack 60b holding a sample of “read error”; [0188].  Accordingly, the post-measurement racks 60b having a “read error” condition being a second mode for storing a plurality of racks in the storage unit 800 by a second manner.  Alternatively, Tatsutani discloses host computer 80 determines the necessity of a retest for post-measurement sample 60b and sets a first mode for storing the post-measurement sample 60b in storage unit 90; figs. 1 & 7, S10 to S14, [0101, 0104] and sets a second mode for storing the post-measurement sample 60b in storage unit 30; figs. 1 & 7, S10 to S12, [0101-102]); and 
a moving unit for moving a rack in accordance with the mode set by the setting unit (Tatsutani discloses a dedicated storage unit 800 having the same configuration of transport-in/transport-out unit 30; fig. 14, [0177].  The transport-in/transport-out unit comprises transfer unit 34 to engage with racks 60 to move them in a first direction; figs.  & 8B, [0049, 0094].  The examiner notes that the first, second, third, and fourth directions are defined on fig. 3.  Transport-out part 32 move racks in the second direction; figs. 3 & 12A, [0051]. The transport-in part 33 receives racks 60b from the preceding-stage unit and can either (i) transport the rack 60b in a fourth direction to the next unit or (ii) introduce rack 60b to the tray 36 via introduction part 331; figs. 3, 8C, [0053, 0059, 0113]).  

Regarding claim 2, Tatsutani discloses the testing system according to claim 1 above, wherein the moving unit stores a rack from a first position in the first mode, and stores a rack from a second position in the second mode (The sample racks 60b holding respective samples of “not measured” and “read error” being stored in dedicated priority trays 801 of the storage unit 800 has previously been discussed in claim 1 above.  The transport-in part 33 corresponding to each of the dedicated priority trays 801 being a position that the moving unit stores a rack from in each mode).

Regarding claim 3, Tatsutani discloses the testing system according to claim 2 above, wherein the first position and the second position are on the same horizontal plane (Tatsutani; fig. 14.  The examiner notes transferring a rack 60 between stages using transport-in part 33 and transport-out part 32 requires each stage to be on the same horizontal plane).  

Regarding claim 6, Tatsutani discloses the testing system according to claim 2 above, wherein the moving unit comprises: a first transport mechanism for moving a rack to be stored in the storage unit to the storage unit (Tatsutani; fig. 3, #33, #331, [0053]); and a second moving unit for moving a rack of the storage unit in the storage unit (Tatsutani; fig. 3, #34, [0049]).  

Regarding claim 7, Tatsutani discloses the testing system according to claim 6 above, wherein the first transport mechanism is configured to store a plurality of racks from the first position in a first direction by moving each of the plurality of racks to the first reference position (As best understood, Tatsutani discloses the first transport mechanism 331 pushes a plurality of racks 60b to a first reference position from the first position 33; fig. 8C, [0113]).  

Regarding claim 8, Tatsutani discloses the testing system according to claim 6 above, wherein the second transport mechanism is configured to store a plurality of racks from the second position in a second direction that is opposite of the first direction by moving the plurality of racks until they abut another previously stored rack or a wall adjacent to the second reference position (As best understood, Tatsutani discloses the second transport mechanism 34 pushes a plurality of racks in a second direction until they abut another rack or a wall; fig. 8B, [0055, 0094].  The examiner notes that racks moved by the second transport mechanism are loaded from the transport-in part 33 corresponding to the dedicated priority tray 801 at the second position defined in claim 2 above).  

Regarding claim 9, Tatsutani discloses the testing system according to claim 8 above, further comprising: a sensor for detecting a push from a rack at a second position of the storage unit (The transport-in part 33 corresponding to each of the dedicated priority trays 801 being a position that the moving unit stores a rack from in each mode has previously been discussed in claim 2 above.  Tatsutani teaches transport-in part 33 is a conveyor belt for transporting racks 60; [0053] and comprises a sensor which detects the presence or absence of the rack 60b; [0053].  Accordingly, the sensor detects a push from rack by the conveyor at the second position of the storage unit).

Regarding claim 12, Tatsutani discloses a testing system (Tatsutani; fig. 1, #100, [0033]) comprising: 
a testing device for testing a sample in a container held in a rack (Tatsutani; fig. 1, #10, [0045]); 
a storage device for storing a rack holding a container of a sample that has been tested by the testing device (Tatsutani; fig. 14, #350, [0176-0177]); 
a transport device for transporting a rack from the testing device to the storage device (Tatsutani; fig. 1, #20, [0042]); 
a setting unit for setting a storage mode of the sample rack in a storage unit (Tatsutani discloses a control unit 50 for setting a receiving condition of the storage unit 800; [0178].  A user may set a “read error” or “not measured” as a receiving condition; [0178]. For post-measurement racks 60b holding respective samples of “not measured” and “read error”, the CPU 501 stores the rack 60b in a dedicated priority tray 801 of the storage unit 800; [0184].  The post-measurement rack 60b holding a sample of “not measured” is separately collected from a post-measurement rack 60b holding a sample of “read error”; [0188]); 
a moving unit for moving a rack transported to the storage device by the transport device to a storage unit (Tatsutani discloses a dedicated storage unit 800 having the same configuration of transport-in/transport-out unit 30; fig. 14, [0177].  The transport device comprises a second transporter 22 that the post-measurement rack 60b moves along and is received by transport-in part 93 of retest transport unit 90, the transport-in part 93 transports the post-measurement rack 60b in the fourth direction to subsequent-stage storage unit 800; [0072]).  The transport-in/transport-out unit comprises transfer unit 34 to engage with racks 60 to move them in a first direction; figs.  & 8B, [0049, 0094].  The examiner notes that the first, second, third, and fourth directions are defined on fig. 3.  Transport-out part 32 move racks in the second direction; figs. 3 & 12A, [0051]. The transport-in part 33 receives racks 60b from the preceding-stage unit and can either (i) transport the rack 60b in a fourth direction to the next unit or (ii) introduce rack 60b to the tray 36 via introduction part 331; figs. 3, 8C, [0053, 0059, 0113]); and 
a control unit for controlling the moving unit so as to store a rack in the storage unit by a first manner when a first mode has been set by the setting unit, and controlling the moving unit so as to store a rack in the storage unit by a second manner when a second mode has been set by the setting unit (Tatsutani discloses a control unit 50 for setting a receiving condition of the storage unit 800; [0178].  A user may set a “read error” or “not measured” as a receiving condition; [0178]. For post-measurement racks 60b holding respective samples of “not measured” and “read error”, the CPU 501 stores the rack 60b in a dedicated priority tray 801 of the storage unit 800; [0184].  The post-measurement rack 60b holding a sample of “not measured” is separately collected from a post-measurement rack 60b holding a sample of “read error”; [0188].  Accordingly, the post-measurement racks 60b having a “not measured” condition being a first mode for storing a plurality of racks in the storage unit 800 by a first manner and the post-measurement racks 60b having a “read error” condition being a second mode for storing a plurality of racks in the storage unit 800 by a second manner. Alternatively, Tatsutani discloses host computer 80 determines the necessity of a retest for post-measurement sample 60b and sets a first mode for storing the post-measurement sample 60b in storage unit 90; figs. 1 & 7, S10 to S14, [0101, 0104] and sets a second mode for storing the post-measurement sample 60b in storage unit 30; figs. 1 & 7, S10 to S12, [0101-102]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani where claims 8-9 are additionally rejected under an alternative interpretation of the claims.

Regarding claim 4, Tatsutani discloses the testing system according to claim 2 above, wherein the moving unit moves a rack so that a plurality of racks are stored in a first direction from the first position in the first mode (The transport-in part 33 receives racks 60b from the preceding-stage unit and introduce rack 60b to the tray 36 via introduction part 331 in the first direction; figs. 3, 8C, [0053, 0059, 0113]), and moves a rack so that a plurality of racks are stored from the second position in the second mode (The transport-in part 33 receives racks 60b from the preceding-stage unit and introduce rack 60b to the tray 36 via introduction part 331 in the first direction; figs. 3, 8C, [0053, 0059, 0113]).  
Tatsutani does not teach the moving unit moves a rack in a second direction that is opposite from the first direction.
However, Tatsutani does disclose a bar code read unit 70 (Tatsutani; fig. 1, [0069]) comprising a transport-out parts 72, a transport-in part 73, and a setting part 72 (Tatsutani; fig. 1, [0074]) wherein the transport-in part 73 is provided forward of the setting part 72, and the transport-out part 74 is provided rearward of setting part 72 so that each rack 60 is transferring in the third direction; [0078].  The examiner notes that figs. 1 & 3, as well as paragraph [0043] of Tatsutani define the third direction as the opposite direction of the first direction.
It would have obvious to one of ordinary skill in the art before the effective filing date to modify the dedicated storage unit 800 that receives post-measurements racks 60b holding respective samples of “not measured” with the configuration of the bar code read unit 70 where the transport-in part 73 is provided forward of the setting part 72, and the transport-out part 74 is provided rearward of the setting part 72 so that each rack is transferring in the third direction, as taught by Tatsutani, because Tatsutani teaches the transfer-out part provided rearward of the setting part so that each rack is transferred in the third direction allows the transport-out part to transport the rack 60 to the transport unit 20, and in the case of a sample rack comprising a respective sample of “not measured”, the rack would be capable of being reexamined by the testing device 10.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Tatsutani teaches a storage device 350 for storing the rack transported by the transport device 20 that comprises stages that transport racks 60 in opposite directions based on a measurement status of a rack (Tatsutani; [0080]).

Regarding claim 5, modified Tatsutani teaches the testing system according to claim 4 above, wherein the first direction and the second direction are both directions toward a center of the storage unit (The modification of the dedicated storage unit 800 that receives post-measurements racks 60b holding respective samples of “not measured” with the configuration of the bar code read unit 70 where the transport-in part 73 is provided forward of the setting part 72, and the transport-out part 74 is provided rearward of the setting part 72 so that each rack is transferring in the third direction, as taught by Tatsutani, has previously been discussed above.  The examiner notes that figs. 1 & 3, as well as paragraph [0043] of Tatsutani define the third direction as the opposite direction of the first direction and would therefore result in both the first direction and the second direction being directions towards a center of the storage unit)

Regarding claim 8, Tatsutani discloses the testing system according to claim 6 above, wherein the second transport mechanism is configured to store a plurality of racks from the second position by moving the plurality of racks until they abut another previously stored rack or a wall adjacent to the second reference position (Tatsutani; fig. 8B, [0055, 0094]).  
Tatsutani does not teach the second transport mechanism configured to store a plurality of racks from the second position in a second direction that is opposite from the first direction.
However, Tatsutani does disclose a bar code read unit 70 (Tatsutani; fig. 1, [0069]) comprising a transport-out parts 72, a transport-in part 73, and a setting part 72 (Tatsutani; fig. 1, [0074]) wherein the transport-in part 73 is provided forward of the setting part 72, and the transport-out part 74 is provided rearward of setting part 72 so that each rack 60 is transferring in the third direction; [0078].  The examiner notes that figs. 1 & 3, as well as paragraph [0043] of Tatsutani define the third direction as the opposite direction of the first direction.  The examiner further notes that transport in the third direction from the transport-in 73 part to the transport-out part 74 requires the second transport mechanism 34.
It would have obvious to one of ordinary skill in the art before the effective filing date to modify the dedicated storage unit 800 that receives post-measurements racks 60b holding respective samples of “not measured” with the configuration of the bar code read unit 70 where the transport-in part 73 is provided forward of the setting part 72, and the transport-out part 74 is provided rearward of the setting part 72 so that each rack is transferring in the third direction, as taught by Tatsutani, because Tatsutani teaches the transfer-out part provided rearward of the setting part so that each rack is transferred in the third direction allows the transport-out part to transport the rack 60 to the transport unit 20, and in the case of a sample rack comprising a respective sample of “not measured”, the rack would be capable of being reexamined by the testing device 10.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Tatsutani teaches a storage device 350 for storing the rack transported by the transport device 20 that comprises stages that transport racks 60 in opposite directions based on a measurement status of a rack (Tatsutani; [0080]).

Regarding claim 9, modified Tatsutani teaches the testing system according to claim 8 above, further comprising: a sensor for detecting a push from a rack at a second position of the storage unit (The transport-in part 33 corresponding to each of the dedicated priority trays 801 being a position that the moving unit stores a rack from in each mode has previously been discussed in claim 2 above.  Tatsutani teaches transport-in part 33 is a conveyor belt for transporting racks 60; [0053] and comprises a sensor which detects the presence or absence of the rack 60b; [0053].  Accordingly, the sensor detects a push from rack by the conveyor at the second position of the storage unit).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani and further in view of Tatsutani (US 2018/0003729 – hereinafter “Tatsutani ‘729”)

Regarding claim 10, Tatsutani discloses the testing system according to claim 2 above, further comprising: a display unit (Tatsutani; fig. 6, #509, [0085]).
Tatsutani does not teach the display unit for displaying a setting screen for setting the mode; wherein the setting unit sets a mode selected by an input operation based on the setting screen.  
However, Tatsutani ‘729 teaches the analogous art of a testing system (Tatsutani ‘729; fig. 1, #100, [0034-0035]) comprising a storage device capable of accommodating a plurality of racks (Tatsutani ‘729; fig. 1, #300, [0035]), a setting unit for setting a first mode for storing a plurality of rack in the storage unit by a first manner, a second mode for storing a plurality of racks by a second manner and a display unit for displaying a setting screen for setting the mode (Tatsutani ‘729 teaches CPU 501 displays a retrieval method selection screen on the display part 509 which includes a first mode 811 and a second mode 812; fig. 13, [0144]); wherein the setting unit sets a mode selected by an input operation based on the setting screen (Tatsutani ‘729 teaches the setting screen 810 allows a user can select either one of the first mode 811 or the second mode 812, or both the first mode 811 and the second mode 812; [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display unit of Tatsutani with the display unit for displaying a setting screen for setting the mode selected by an input operation, as taught by Tatsutani ‘729, because Tatsutani ‘729 teaches the display unit for displaying a setting screen for setting the mode selected by an input operation allows a user to configure the retrieval specifications of a rack with specific conditions to a specified tray; fig. 15, [0149-0150]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Tatsutani and Tatsutani ‘729 both teach a testing system comprising a storage device capable of accommodating racks, and a setting unit for setting a first and second mode for retrieval of post-measurement racks. 

Regarding claim 11, modified Tatsutani teaches the testing system according to claim 10 above, wherein the setting screen comprises selection items for selecting the first mode and the second mode; and the setting unit sets a mode based on the selection of the selection item (The modification of the display unit of Tatsutani with the display unit for displaying a setting screen for setting the mode selected by an input operation, as taught by Tatsutani ‘729, has previously been discussed in claim 10 above.  Tatsutani ‘729 teaches the setting screen 810 allows a user can select either one of the first mode 811 or the second mode 812, or both the first mode 811 and the second mode 812; [0144].  When the user selects OK button 813 via the input part 508 with one of the first mode 811 or the second mode 812, this allows input of a retrieval mode; [0145]).  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Hamada et al. (US 2010/0166605) discloses a moving unit that moves a sample rack to a storage unit wherein the distance moved is less than the total distance of the storage unit (fig. 19, STATE 18).
Toyoda et al. (US 2006/0193754) discloses a sensor for detecting the presence of a sample rack at a lateral wall.
Tatsutani et al. (US 2014/0037502) discloses a moving unit comprising a first transport mechanism and a second transport mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798